DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the amendment filed 2 November 2020.  In the amendment, claims 4, 5, 12, 13, 17, and 18 were amended, and claims 7 and 15 were cancelled.  All specification objections and 112(b) rejections have been overcome and are withdrawn.

Response to Arguments
Applicant's arguments filed 2 November 2020 have been fully considered but they are not persuasive. Applicant argues on pg. 9 of Applicant’s Arguments that “adjusting the position of an instrument and adjusting the operation of an instrument are not the same thing.”  Additionally, applicant argues that Barral (US 2018/0055577), hereinafter Barral ‘577, discloses determining a surgical instrument and comparing it with the desired position to maintain accuracy in positioning the surgical robot, which Applicant alleges is not considered the operation of the instrument. Merriam-Webster defines the word operate as “to perform a function” or “to produce an appropriate effect”.  Claims 1, 9, and 18 merely indicate “a method for adjusting the operation of a clip applier.”  Positioning of a surgical instrument, specifically a clip applier in the instant application, would be a requirement in the operation of such a device as positioning an instrument would be fundamental in its ability to perform a function or produce an appropriate effect.  The claims, as written, do not further specify or require exactly what is to be limited in .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, the rejection of the claims below is in view of Shelton IV (US 2014/0005693), hereinafter Shelton, using the principles disclosed in Barral ‘577 with the crimping drive/crimping stroke taught by Shelton.  The combination of these devices are presented in the 35 U.S.C. § 103 rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 9-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 2018/0055577), hereinafter Barral, in view of Shelton, IV et al. (US 2014/0005693), hereinafter Shelton.
Regarding claim 1, Barral discloses a method for adjusting the operation of a surgical instrument using machine learning in a surgical suite (Fig. 4), wherein said method comprises: gathering data during surgical procedures (Para.  [0028], gathers data by measuring position of surgical instrument), wherein the surgical procedures include the use of a surgical instrument configured to be mechanically advanced through a stroke of the surgical instrument (Para. [0027], surgical instrument moves through a medium in a stroke); analyzing the gathered data to determine an appropriate operational adjustment of the surgical instrument (Para. [0028], [0029], measures actual position of surgical instrument and calculates difference between actual and desired position); and adjusting the operation of the surgical instrument to improve the operation of the surgical instrument (Para. [0030]).
	Barral discloses the invention essentially as claimed as discussed above including performing the method using many different types of surgical instruments (Para. [0013], lines 4-8).  However, Barral does not expressly disclose that the surgical instrument is a clip applier comprising a crimping drive.
	Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising a crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a,b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to be used with a clip applier as 
Regarding claim 2, modified Barral discloses gathering data comprises storing data in a surgical hub (Barral: 105, 123 stores data).
Regarding claim 3, modified Barral discloses the clip applier attached to a surgical robot (Barral: Para. [0027]) and is configured to be operated manually by a clinician (Barral: Fig. 2A shows robot being manipulated by a clinician’s hand).
Regarding claim 4, modified Barral discloses the crimping drive moves a length to complete the crimping stroke (Shelton: Fig. 3 and Fig. 4, shows a complete crimping stroke of 123a, 123b; Para. [0079], crimping drive 180 moves jaws to complete crimping stroke) and adjusting the operation of the clip applier comprises adjusting the length of the crimping stroke of the crimping drive (Barral: Para. [0030], lines 1-3, adjusting to the desired position would change length of instrument stroke).
Regarding claim 9, Barral discloses a method for adjusting control parameters of a surgical instrument using a surgical hub (Fig. 4), wherein said method comprises: gathering data during surgical procedures (Para.  [0028], gathers data by measuring position of surgical instrument), wherein each surgical procedure includes the use of a surgical instrument configured to be advanced through a stroke of the surgical instrument (Para. [0027], surgical instrument moves through a medium in a stroke); evaluating the gathered data to determine the appropriate operation of the surgical instrument (Para. [0029], evaluates difference between actual and desired position); operating the surgical instrument (Para. [0027]); monitoring the operation of the surgical instrument (Para. [0028], measuring position of surgical instrument is monitoring); determining if the operation of the surgical instrument needs to be adjusted based 
Barral discloses the invention essentially as claimed as discussed above including performing the method using many different types of surgical instruments (Para. [0013], lines 4-8).  However, Barral does not expressly disclose that the surgical instrument is a clip applier comprising a crimping drive.
	Shelton, in the same art of robotically controlled clip appliers (Fig. 27), teaches using a clip applier (100) comprising a crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a,b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Para. [0070], lines 1-3).
Regarding claim 10, modified Barral discloses gathering data comprises storing data in a surgical hub system (Barral: 105, 123 stores data).
Modified Barral discloses the invention essentially as claimed as discussed above including adjusting the operation of the clip applier.  However, modified Barral does not disclose a power control program and a motor.
Regarding claim 11, Shelton teaches adjusting a power control program configured to operate a motor (Para. [0085], top of pg. 7, lines 18-25, discloses motor and motor control that can adjust use of clip applier).

Regarding claim 12, modified Barral discloses the crimping drive moves a length to complete the crimping stroke (Shelton: Fig. 3 and Fig. 4, shows a complete crimping stroke of 123a, 123b; Para. [0079], crimping drive 180 moves jaws to complete crimping stroke), wherein the motor (Shelton: Para. [0085], lines 18-25) mechanically advances the crimping drive (Shelton: motor operates firing drive 160 which operates firing nut 163 which advances crimping drive 180), and wherein the adjustment comprises changing the length of the crimping stroke of the crimping drive (Barral: Para. [0030], lines 1-3, adjusting to the desired position would change length of instrument stroke).
Regarding claim 17, modified Barral discloses the crimping drive moves a crimping stroke length to complete the crimping stroke (Shelton: Fig. 3 and Fig. 4, shows a complete crimping stroke of 123a, 123b; Para. [0079], crimping drive 180 moves jaws to complete crimping stroke), wherein determining if the operation of the clip applier needs to be adjusted is based on an anticipated crimping stroke length and the crimping stroke length (Barral: Para. [0029], [0030]).

Claim 5, 8, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of Shelton in further view of Barral et al. (US 2018/0065248), hereinafter Barral ‘248).

Regarding claim 5, Barral ‘248, in the same art of robotically controlled surgical instruments, teaches sensing speed of movement of a surgical instrument during a medical procedure (Para. [0022], lines 5-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of adjusting the length of a stroke as taught by modified Barral to include sensing speed in order to adjust the speed of a clip applier stroke as taught by Barral ‘248 because sensing speed can warn a user of erratic action taken in a surgery (Para. [0022], lines 18-21).
Modified Barral discloses the invention essentially as claimed as discussed above regarding claims 1 and 9.  However, modified Barral does not disclose accessing existing information based on previous operations.
Regarding claims 8 and 16, Barral ‘248, in the same art of robotically controlled surgical instruments, teaches accessing existing information based on previous operations (Para. [0022], lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Barral to include accessing existing information from previous operations as taught by Barral ‘248 because this would allow a surgeon to be warned of potential errors based on previously gathered behaviors (Para. [0022], lines 21-25).

Modified Barral discloses the invention essentially as claimed as discussed above regarding claims 9 and 11, including adjusting the stroke of a clip applier.  However, modified Barral does not disclose sensing the speed of the clip applier.
Barral ‘248, in the same art of robotically controlled surgical instruments, teaches sensing speed of movement of a surgical instrument during a medical procedure (Para. [0022], lines 5-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of adjusting the length of a stroke as taught by modified Barral to include sensing speed in order to adjust the speed of a clip applier stroke as taught by Barral ‘248 because sensing speed can warn a user of erratic action taken in a surgery (Para. [0022], lines 18-21).

Claims 6, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of Shelton in further view of Lytle, IV et al. (US 2016/0174977), hereinafter Lytle.
Regarding claims 6 and 14, modified Barral further discloses using image sensors to detect a parameter of the surgical instrument during an instrument stroke to detect position (Barral: Para. [0028]). However, modified Barral does not expressly disclose that these detection sensors are connected to a circuit.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection sensors of modified Barral to include a detection circuit as taught by Lytle because a circuit allows the system to sense a change in electrical resistance from the movement of a firing assembly to determine position (Para. [0272]).
Regarding claim 18, Barral discloses a method for adjusting the operation of a surgical instrument using a surgical hub (Fig. 4), wherein the method for adjusting the operation of the surgical instrument comprises: evaluating data originating from the surgical instrument and the surgical hub (Para. [0029], evaluates difference between actual and desired position); determining if the control motions of the surgical instrument need to be adjusted based on the evaluated data (Para. [0028], [0029], measures actual position of surgical instrument and calculates difference between actual and desired position); and adjusting the operation of the surgical instrument (Para. [0030]).
Barral discloses the invention essentially as claimed as discussed above including performing the method using many different types of surgical instruments (Para. [0013], lines 4-8).  However, Barral does not expressly disclose that the surgical instrument is a clip applier comprising a crimping drive.
	Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches a clip applier (100) comprising an end effector (distal end of clip applier) and a firing system (firing drive 160, and all other components that aid in firing) comprising a motor (Para. [0075], lines 10-15), wherein the end effector comprises a crimping drive (180), wherein the firing 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barral to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Para. [0070], lines 1-3).
Barral further discloses using image sensors to detect a parameter of the surgical instrument during an instrument stroke to detect position (Para. [0028]). However, Barral does not expressly disclose that these detection sensors are connected to a circuit.
	Lytle, in the same art of robotically controlled surgical instruments, teaches an electrical circuit used to detect a location of a firing assembly within an end effector (Para. [0272]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection sensors of Barral to include a detection circuit as taught by Lytle because a circuit allows the system to sense a change in electrical resistance from the movement of a firing assembly to determine position (Para. [0272]).
Regarding claim 19, modified Barral discloses the clip applier attached to a surgical robot (Barral: Para. [0027]) and is configured to be operated manually by a clinician (Barral: Fig. 2A shows robot being manipulated by a clinician’s hand).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of Shelton in further view of Lytle in further view of Barral ‘248.

Regarding claim 20, Barral ‘248, in the same art of robotically controlled surgical instruments, teaches accessing existing information based on previous operations (Para. [0022], lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Barral to include accessing existing information from previous operations as taught by Barral ‘248 because this would allow a surgeon to be warned of potential errors based on previously gathered behaviors (Para. [0022], lines 21-25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, and 16-20 of copending Application No. 16/172,248 in view of Shelton.

Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising a crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a,b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copending to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Para. [0070], lines 1-3).
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 8-14, 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, and 16-20 of copending Application No. 16/172,328 in view of Shelton.
 Regarding claims 1-6, 8-14, and 16-20 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a surgical suturing instrument where the instant application performs the method with a clip applier.
Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising a crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a,b).
.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 8-13, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/172,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the copending application recites “a crimping drive configured to perform a crimping stroke to crimp a clip around the tissue of a patient,” this phrasing is deemed equivalent to the limitation of “a crimping drive configured to be mechanically advanced through a crimping stroke” in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-6, 8-10, 14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-10, 14, 16, 17, 19, 20 of copending Application No. 16/172,198 in view of Shelton.
Regarding claims 1, 2, 4-6, 8-10, 14, and 16-20 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a surgical dissecting instrument where the instant application performs the method with a clip applier.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Para. [0070], lines 1-3).
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-10 of copending Application No. 16/234,707 in view of Shelton.
Regarding claims 1-10 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a surgical dissector where the instant application performs the method with a clip applier.
Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising a crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a,b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Para. [0070], lines 1-3).
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771